Citation Nr: 0122353	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for thoracic spine 
wedging, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from January 1984 to February 
1989.

This appeal arises from a July 1998 rating decision which 
continued a noncompensable disability evaluation for the 
veteran's thoracic spine wedging as well as a 30 percent 
disability evaluation for sarcoidosis.  During the pendency 
of this appeal, in a December 1998 rating decision, the 
disability evaluation for the veteran's thoracic spine 
wedging was increased to 20 percent disabling, effective from 
the date of the veteran's claim in December 1997.  
Subsequently, in a rating decision of February 2000, this 
increase was made effective in December 1994.  In March 1999 
the veteran requested that the issue of an increased 
evaluation for sarcoidosis be withdrawn.


FINDING OF FACT

The veteran's service-connected thoracic spine disability is 
manifested by arthritis with painful limitation of motion, a 
very mild scoliosis convex to the left, mild sensory loss of 
the 7th thoracic dermatome, and demonstrable deformities of 
the mid-thoracic vertebrae; ankylosis of the thoracic spine 
is not demonstrated.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for thoracic spine 
wedging is not for assignment.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Codes 5003-5291, 5285, 5288 
(2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for thoracic 
spine wedging.  During the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board of Veterans' Appeals 
(Board) is satisfied that all relevant facts pertaining to 
the veteran's claim for an increased rate of disability 
compensation have been properly developed.  The veteran was 
advised of the provisions of the VCAA in a letter dated in 
March 2001.  The following month, he indicated in a written 
response, that he had no additional information to provide.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records which might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional records which have not been obtained.  The Board 
notes that no further assistance to the veteran in acquiring 
evidence is required by the new statute.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an increased rate 
of disability compensation.  The Board finds that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. Chapter 51.  There has been 
no prejudice to the veteran that would warrant a remand, and 
the veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability for which the veteran is now 
seeking a higher disability evaluation.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.  

Factual Background

The service medical records show that the veteran underwent 
an X-ray examination of the thoracic spine in February 1988, 
which revealed wedging from the 8th to the 10th thoracic 
vertebrae (T8-T10).  An RO decision in July 1990 granted 
service connection and a zero percent rating for thoracic 
spine wedging, effective from February 24, 1989.  At the time 
of a February 1998 VA orthopedic examination, the veteran 
complained of increasing back pain and stiffness.  It was 
noted that he was employed as an elementary school teacher.  
On examination range of motion of the thoracic spine revealed 
forward flexion to 55 degrees, extension to 35 degrees, and 
lateral flexion to 35 degrees bilaterally.  There was no bony 
tenderness of the vertebral spine.  On X-ray examination of 
the thoracic spine, the impression was mild scoliosis with 
mild anterior wedging of several mid-dorsal vertebral bodies 
of indeterminate chronicity.  The diagnoses included mild 
scoliosis of the thoracic spine with chronic wedging of 
vertebrae.

VA outpatient treatment records show that in August 1998 the 
veteran reported that he had multiple compression type 
fractures with anterior wedging due to steroids and that his 
back bothered him on a daily basis.  It was noted that he did 
not miss work because he did not wish to jeopardize his job 
but did have numbness in a hand intermittently due to his 
spine.  It was reported that it was unlikely that the 
numbness was due to dorsal spine collapse since the cervical 
spine was the source for this.
At the time of a July 1999 VA medical examination, the 
veteran complained that about six of seven days in a week he 
experienced pain in his dorsal spine, pointing to an area 
somewhere around the seventh thoracic vertebra.  He reported 
that he bought a new mattress but that this did not help.   
He had lost about five days in the last year because of the 
back pain and this had been the pattern over the last three 
or four years.  It was noted that he did not have weakness 
and did not describe a radiculopathy.

On examination it was reported that there was normal range of 
motion of the dorsolumbar spine flexion to 90 degrees, 
extension to 42 degrees, right tilt to 38 degrees, left tilt 
to 45 degrees and rotation to 70 degrees bilaterally with 
complaints of a right parascapular pain at about the seventh 
thoracic vertebrae, estimated.

It was reported that the veteran did not describe a radicular 
pattern to it but, when pinwheel stimulation was used, the 
examiner could map out a dermatome pattern that approximately 
followed the seventh thoracic vertebra, and it was noted that 
the pinprick sensory perception dropped from a level of ten 
to a level of approximately four to seven.  The pattern 
followed all the way out to the mid-axillary line.  
Anteriorly, the pattern stopped.  The anterior maxillary line 
was the maximum of the veteran's sensory hyposensory 
sensation on the right side and this was not true for the 
left.  He had normal sensory perception to pinwheel 
stimulation on the left side.

No vesiculations or spasms were seen in the back.  On deep 
pressure over the area in the paraspinal region, the veteran 
did have some discomfort in the same region adjacent to the 
scapula on the right side.  The veteran related that this was 
getting progressively worse.  The assessment was a right 
seventh thoracic vertebrae that had a sensory neuropathy to 
the midaxillary line on the right side.

The examiner noted that the veteran was able to function 
through most of the pain but, on several occasions during the 
year, averaging five days, he did not report to work because 
the pain was a problem.  He had had side effects to 
medications, one of which irritated his stomach.  At the 
current time, his strength was intact.  His only symptoms 
were pain and a slight hypoesthetic band following about the 
seventh thoracic vertebrae dermatome.  The examiner, the 
following month reported that, on reviewing the claims file, 
the veteran had a wedge compression fracture involving the 
seventh and eight thoracic vertebrae associated with a very 
mild scoliosis convex to the left side.  It was noted that 
the mild wedging abnormalities were the most likely etiology 
of the hypoesthesia and radiculopathy.

Additional VA outpatient treatment records show that in 
January 2000 the veteran reported that he was having chronic 
back pain that woke him up in the early morning.  The pain 
was relieved by exercise and went away by the end of the day.  
He did not have any pain during the day.  The pain was in the 
midthoracic region.  The impression on X-ray examination was 
mild scoliosis with associated degenerative changes in the 
mid and lower thoracic spine with some loss of the anterior 
vertebral heights.

A February 2000 report of an evaluation of the veteran was 
received from a chiropractic center.  Additional VA 
outpatient treatment records show that it was noted in 
January 2001 that, for the last four to five months, the 
veteran had seen a chiropractor periodically but was paying 
for it on his own.  It was indicated that he was working as a 
physical education teacher where he was teaching ten classes 
and four hundred and sixty-three students.  The assessment 
included degenerative joint disease of the cervical spine 
with intermittent right upper extremity numbness.

Analysis

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2000).  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The veteran has contended that a rating in excess of the 
20 percent disability evaluation assigned is warranted.  The 
Board notes that, where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities.  The veteran is currently being rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5291, for limitation 
of motion of the dorsal spine.  A 10 percent disability 
evaluation is for assignment where there is severe limitation 
of motion of the thoracic spine; this is the maximum 
disability evaluation which may be assigned under this Code.  
However, under Diagnostic Code 5286, a 20 percent disability 
evaluation is for assignment for favorable ankylosis of the 
thoracic spine.  In addition, pursuant to Diagnostic Code 
5285, a 10 percent disability evaluation has been added for 
demonstrable deformity of the affected thoracic vertebral 
body.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 (2000) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2000) when evaluating 
orthopedic disabilities.  The Court found that the applicable 
Diagnostic Code in that case does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2000) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that his service-connected 
thoracic spine disability is more severe than currently 
evaluated and avers that an increased rating is warranted, 
applying the applicable case law, statutes and regulations to 
the particular facts of this case, it is apparent that an 
increased rating is not warranted.  The recent VA 
examinations show that the veteran retains a significant 
range of motion and functional use of the thoracic spine.

Accordingly, the criterion for a higher rating under 
Diagnostic Code 5286 has not been satisfied; an evaluation 
greater than the 10 percent assigned under Diagnostic Code 
5291 and the 10 percent addition under Diagnostic Code 5285 
is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  Given the nature and severity of the pertinent 
symptomatology, the Board finds that the 20 percent 
evaluation currently assigned is appropriate.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4, Codes 5291-5285.

It is herein noted that the veteran has developed 
degenerative arthritis of the thoracic spine.  Degenerative 
arthritis, under Diagnostic Code 5003, is rated based on 
limitation of motion of the affected joint under the 
appropriate diagnostic code.  In a precedent opinion, the VA 
Office of General Counsel (OGC) held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Code 5003 and Code 5257.  VAOPGCPREC 23-97.

Subsequently, in VAOPGCPREC 9-98 it was held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1996).  A separate rating can be 
established if the disability meets the criteria for at least 
a 0 percent rating under either diagnostic code for 
limitation of motion or if there is arthritis and painful 
motion. Id.; VAOPGCPREC 9-98.  However, while this veteran 
does experience painful motion, his thoracic spine disability 
is already compensably rated under a diagnostic code which is 
based on limitation of motion.  Accordingly, a separate 
rating for the degenerative arthritis may not be assigned.

In sum, Code 5285 provides that vertebral fracture residuals 
will be rated based on limitation of motion.  The RO has 
already assigned the highest rating possible under the code 
for rating limitation of motion of the thoracic spine (5291), 
10 percent.  This contemplates a severe limitation of the 
thoracic or dorsal spine motion.  Code 5285 also provides an 
additional 10 percent rating if there is demonstrable 
deformity of a vertebral body.  This 10 percent rating is 
assigned for each segment of the spine, cervical, dorsal, or 
lumbar, in which there are one or more vertebral bodies 
demonstrably deformed by fracture residuals; except that the 
additional 10 percent can not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  In this case, the RO has 
already assigned a rating of 10 percent for the thoracic 
vertebral deformities.  Thus a higher rating can not be 
assigned under Code 5285.

A higher rating could be assigned for ankylosis of the dorsal 
spine.  38 C.F.R. Part 4, § 4.71a, Code 5288 (2000).  
However, there is no evidence of ankylosis (bony fixation) of 
the dorsal spine.  See 38 C.F.R. Part 4, § 4.71a, Code 5286 
(2000).

In evaluating the veteran's claim, the doctrine of reasonable 
doubt has been considered; as the evidence on any material 
issue is not in relative equipoise, that doctrine is not for 
application.  38 U.S.C.A. § 5107.   The record contains 
multiple medical reports covering the period involved in this 
appeal.  The veteran has been informed of the information and 
evidence needed to support his claim.  Accordingly, 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 has been accomplished.

The July 1999 VA compensation examination also revealed a 
slight hypoesthetic band following about the seventh thoracic 
vertebrae dermatome.  The examiner opined that the veteran's 
mild wedging abnormalities were the most likely etiology of 
the hypoesthesia and radiculopathy.  The U.S. Court of 
Appeals for Veterans Claims has held that a service-connected 
disability may be assigned separate disability ratings under 
more than one diagnostic code, as long as none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  The Board finds that the sensory loss is a separate 
manifestation, within the meaning of Esteban.  The 7th 
thoracic nerve is not listed in the rating schedule; the most 
closely related condition (38 C.F.R. § 4.20) is 38 C.F.R. 
§ 4.124a, Code 8519 (long thoracic nerve).  Under that code, 
mild incomplete paralysis is rated zero percent, whereas 
moderate incomplete paralysis is rated 10 percent.  The 
sensory loss that has been shown is no more than mild.  The 
Board notes that the physician who examined the veteran in 
July 1999 specifically reported that the hypoesthetic band 
following the seventh thoracic vertebrae dermatome was slight 
(emphasis added) in degree.  Under these circumstances, a 
separate compensable rating for the mild neurological 
impairment is not warranted.  As to the veteran's complaint 
of numbness of the hand, the medical evidence indicates that 
it is unlikely that the numbness was due to dorsal spine 
collapse since the cervical spine was the source for this.  
The veteran also has mild scoliosis of the thoracic spine but 
such is not a separate ratable disability under 38 C.F.R. 
§ Part 4 and the closest rating criteria by analogy would be 
on the basis of limitation of motion (Code 5291), which, as 
noted above, is already part of the veteran's current 20 
percent rating. 

The veteran's service-connected thoracic spine disability is 
manifested by arthritis with painful limitation of motion, a 
very mild scoliosis convex to the left, mild sensory loss of 
the 7th thoracic dermatome, and demonstrable deformities of 
the mid-thoracic vertebrae.  The veteran's current 20 percent 
rating takes into account the arthritis with painful limited 
motion of the thoracic spine (10 percent under Codes 5003-
5291) and wedging or demonstrable deformities of the thoracic 
vertebrae (Code 5285).  As a separate compensable rating is 
not warranted for very mild scoliosis convex to the left or 
mild sensory loss of the 7th thoracic dermatome, and there is 
no medical or X-ray evidence of favorable or unfavorable 
ankylosis or complete immobility of the thoracic spine, a 
rating in excess of 20 percent is not warranted.

Finally, the December 1998 statement of the case reveals that 
the RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  The Board does 
not have the authority to assign an extraschedular rating in 
the first instance, nor does this case present an exceptional 
or unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is no evidence of record that the veteran's 
thoracic spine disability  has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.


ORDER

Entitlement to a rating in excess of 20 percent for thoracic 
spine wedging is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

